UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 16-6343


UNITED STATES OF AMERICA,

                      Plaintiff – Appellee,

          v.

NIGEL NICHOLAS DOUGLAS, a/k/a Junior,

                      Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00131-HCM-7)


Submitted:   July 21, 2016                    Decided:   July 22, 2016


Before SHEDD, AGEE and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Nigel Nicholas Douglas, Appellant Pro Se. Kevin Michael
Comstock, Assistant United States Attorney, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Nigel Nicholas Douglas appeals the district court’s order

granting his 18 U.S.C. § 3582(c)(2) (2012) motion for sentence

reduction based on Amendment 782 to the Sentencing Guidelines,

as   well    as    its    order   denying       his    motion     to    alter    or   amend

judgment.         We have reviewed the record and find no reversible

error.      Accordingly, we affirm the district court’s orders.                         See

United      States   v.    Douglas,   No.       2:93-cr-00131-HCM-7             (E.D.   Va.

Jan. 8, 2016; filed Feb. 23, 2016, entered Feb. 24, 2016); see

also United States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir.

2010).       We dispense with oral argument because the facts and

legal    contentions       are    adequately          presented    in    the    materials

before this court and argument would not aid in the decisional

process.



                                                                                 AFFIRMED




                                            2